Citation Nr: 9921896	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-17 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan 
Puerto Rico.


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He received several awards and commendations 
including the Vietnam Commendation Medal and the Vietnam 
Service Medal.  His military occupational specialty was cook.  

The New York, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim for 
service connection for PTSD in April 1991.  In April 1995 the 
Board remanded the case for further evidentiary development.  
The veteran relocated to Puerto Rico and the file was 
transferred to the San Juan RO in September 1998.  This 
matter comes before the Board on appeal from a rating 
decision by the San Juan RO.  The development mandated by the 
remand is now complete and the case is before the Board for 
final appellate review.

An April 1999 statement by the veteran could be construed as 
a claim of service connection for disability manifested by 
insomnia.  That matter has not been developed for appellate 
review and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. A psychiatric disability was not exhibited in service or 
for many years thereafter.  

3.  The preponderance of the evidence shows that the 
veteran's symptomatology is most consistent with a 
diagnosis of anxiety disorder and very strong schizotypal 
personality characteristics and that he does not meet the 
diagnostic criteria for a diagnosis of PTSD.

4. The veteran does not have a psychiatric disorder that is 
related to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records are negative for a psychiatric 
disorder and no psychiatric conditions are noted on the 
separation examination.  Morning reports for the period from 
February 1st to 21st document several attacks against Dong 
Tam, the base camp area of the 9th Admin. Co..  Two 
servicemen were treated and released as a result of these 
attacks.

Outpatient records from April 1985 indicate that the veteran 
reported difficulty sleeping and nightmares.  The diagnosis 
was dysthymic disorder - occupational and economical 
problems.  In August 1988 the veteran complained of a feeling 
of "hollowness," decreased sleep and thoughts of Vietnam.  
The impression was dysthymia rule out PTSD.  The veteran 
filed a claim of service connection for PTSD in September 
1988.  

The veteran underwent a VA psychiatric examination in January 
1991.  The veteran stated that he was a cook, not a combat 
soldier, but that there were rockets falling all the time and 
he saw many bloody casualties.  He reported having dreams of 
Vietnam and that he had received outpatient treatment for 
PTSD in Puerto Rico and "here".  The veteran supported 
himself by making leather crafts and his last regular 
employment was 8 years prior.  He reported a family history 
of nephews and nieces having had nervous breakdowns and 
hospitalizations.  The examiner noted a peculiar manner and 
the use of unusual phrases.  Speech was often tangential and 
irrelevant and thinking was disorganized.  The veteran 
related crying spells, hearing voices and the feeling that 
people were talking behind his back.  He was only sleeping 
three to four hours per night and having dreams of Vietnam 
and he had too much energy.  He felt he had had nervous 
breakdowns before but he was not specific.  The veteran and 
his wife were going through a divorce at that time.

Psychological testing supported a diagnosis of PTSD.  The 
impression was that the veteran had PTSD.  The examiner also 
noted peculiarities and disorganized thinking, but the data 
was insufficient to warrant a diagnosis of schizophrenia or 
attention deficit hyperactivity disorder.  The examiner 
recommended obtaining a summary of his care at the San Juan 
VA Medical Center (MC).

The veteran appeared for a hearing at the RO in April 1992.  
He testified that he was afraid to sleep while he was in 
Vietnam because his post was attacked every night.  He also 
testified that he had not been able to hold a job for longer 
than 2 years since he returned from Vietnam and that he 
recently divorced his spouse of 15 years and did not have 
many friends.  The veteran testified that he received 
treatment at the San Juan VAMC in 1969 after his discharge 
and at the East Orange VAMC in 1978-79.  The veteran also 
clarified his claim to be for service connection for mental 
disorders, including PTSD, as opposed to PTSD only.  

Attempts to obtain the additional treatment records from the 
VAMCs in San Juan and East Orange were unsuccessful.  The San 
Juan facility indicated that no records from 1969 were found 
in either the active or retired files.  

In June 1995 the veteran submitted a statement in support of 
his claim wherein he described an incident in which he 
pointed his gun at the chest of a Vietnamese man who dared 
him to shoot, and an incident during basic training in which 
he said he witnessed a trainee stripped of his dignity and 
crying.  He also stated that his unit in Vietnam came under 
rocket attack every night and that when an Ammunition Depot 
at Long Bihn was attacked on his first night in Vietnam, a 
soldier who had only been in Vietnam for a week had been 
killed.  The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the Environmental Support Group 
(ESG), has provided records which confirm an attack against 
the Long Bihn Ammunition Supply Depot occurred on February 
18, 1968, and Army personnel records confirm that date as the 
veteran's effective date of assignment to his unit in 
Vietnam.

The veteran underwent a VA psychiatric examination in March 
1999 by a board of 2 psychiatrists.  The examiners reviewed 
the claims file and noted their opinion that the diagnosing 
examiner in the January 1991 VA examination was given false 
information by the veteran regarding previous PTSD treatment.  
The examiners also noted that the veteran did not specify any 
clear stressor in relation to his experience in Vietnam.  It 
was reported that the first indication of a psychiatric 
disability was when the veteran was seen in April 1985 for 
treatment of a dysthymic disorder secondary to occupational 
and economic problems.  When asked to specify any stressor 
events in Vietnam, the veteran indicated in a very vague and 
superficial level that Vietnam "destroyed my life".  He 
continually referred to himself as a Vietnam veteran and that 
everything that has happened in his life is because of 
Vietnam.   

The examiners commented that it was their opinion that the 
veteran was obsessed by the fact that he was a Vietnam 
veteran and had made a series of associations between 
happenings in his life and Vietnam service.  It was the 
opinion of the examiners that there was no specific stressor 
because the veteran generalized that Vietnam in general 
"messed up" his life.  The diagnoses were anxiety disorder, 
not otherwise specified and very strong schizotypal 
personality characteristics.  The examiners concluded that 
much of the symptomatology in terms of psychosocial stressors 
had to do with the veteran's personality characteristics.  

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  Recently, the 
regulation applicable to PTSD service connection claims, 
38 C.F.R. § 3.304(f), was amended to reflect changes in VA 
law as a result of the Cohen decision.  See 64 Fed. Reg. 
32807-08 (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Analysis

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, based upon the January 1991 VA examination, 
the veteran has presented a claim that is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); see also Cohen 10 Vet. 
App. at 136-37 (1997) (A PTSD claim is well grounded where 
the veteran has "submitted medical evidence of a current 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability"). 

The Board is satisfied that all facts have been properly 
developed.  The veteran was afforded VA psychiatric and PTSD 
examinations in January 1991 and March 1999 respectively.  
The RO has contacted the USASCRUR and requested verification 
of the veteran's claimed stressors.  In June 1997, the 
USASCRUR responded to the RO's request.  The RO also 
attempted to obtain records and verify treatment from VA 
Medical Centers (MC) in East Orange, New Jersey and San Juan, 
Puerto Rico.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. § 
5107(a).

The Board has considered the conflicting VA examination 
opinions, with regard to the diagnosis of PTSD, and finds the 
March 1999 examination more probative for several reasons.  
The January 1991 examiner based his diagnosis of PTSD, in 
part on history provided by the veteran, which was later 
determined to be inaccurate.  Further, the January 1991 
examiner noted "peculiarities and some disorganized 
thinking" however the data he had was insufficient to 
warrant alternative diagnoses.  

In contrast, the March 1999 examination was performed by a 
board of two psychiatrists who had the benefit a more 
complete history including the correction of inaccurate 
information provided to the January 1991 examiner.  The 
examination was conducted following the issuance and in 
conformance with DSM-IV.  The record was substantially more 
developed and the veteran had been afforded several 
opportunities to provide specific details of stressors during 
service.  After a complete examination and consideration of 
the veteran's psychiatric and service history, it was 
concluded by each examiner, that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The Board notes that the 
examiners failed to find that there was any specific stressor 
which could support such a diagnosis.

Based on its review of the entire record and resolution of 
the conflicting evidence, the Board concludes that the 
preponderance of the evidence is against a finding that PTSD 
is present.  In view of the finding that PTSD is not present, 
the Board finds that service connection for PTSD is not 
warranted and foregoes any discussion regarding the adequacy 
of the veteran's stressors.  

In this case, although the RO did not readjudicate the 
veteran's claim subsequent to the 38 C.F.R. § 3.304(f) 
amendment, the regulatory change was in accordance with Court 
precedent opinions and the Board finds the veteran is not 
prejudiced by this appellate review.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In addressing the veteran's claim regarding mental disorders 
other than PTSD, the Board finds that service connection is 
not warranted.  Other than the veteran's own opinion, there 
is no competent evidence of a link between the veteran's 
currently diagnosed mental disorders and his period of active 
duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

